PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/598,327
Filing Date: 29 Aug 2012
Appellants: De Assuncao et al.



__________________
S. Sahota (47,051)
For Appellants


EXAMINER’S ANSWER1




1. Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Action from which the appeal is taken is being maintained by the Examiner.

2. Response to Argument
Step 2A (prong 1)
Appellants argue the claim(s) does not recite a mental process. (App. Br. 9–11). Appellants’ arguments are not found persuasive for reasons given in the Final Action (see page 10, lines 7–23)2. 

Step 2A (prong 2)
Appellants argue the claim is eligible at Step 2A by comparing Appellants claimed invention to SRI International, Inc. v. Cisco Systems, Inc. (App. Br. 11).
  Particularly, Appellants argue “Therefore, in the example provided, a mere use of plurality of network monitors to analyze specific network traffic data and integrate generated reports from the monitors to identify hackers was considered integration into a practical application. The present claims similarly use a display, and also a processor and also information from reports as shown below to integrate into practical application.” (App. Br. 12).

Appellants’ additional arguments regarding Step 2A (prong 2) (App. Br. 12–14) are not found persuasive for reasons given in the Final Action (see page 11, line 22, through page 13, line 6)3. 

Step 2B: Significantly More
The Examiner maintains that the additional elements of claim 1 are “processor in a computer system,” “memory,” and “display device.” (See Final Action, page 9, lines 10–13).
Appellant argues under Step 2B that the specification recites “improvements.” App. Br. 15. This argument is not persuasive because it does not show how, under Step 2B, the additional elements (noted above) amount to significantly more (alone and/or in combination) because of the alleged improvements.
Furthermore, even if one were to consider the alleged improvements under step 2B, Appellants remarks regarding the capability to process a “large amount of information” or to “identify[ ] the degree of accuracy and trust of the reported information” (App. Br. 15) is not persuasive because these features are not recited in the claim(s), and therefore cannot be the basis for an improvement(s). Nonetheless, to the extent they are implied in the claim, they do not 
Appellants’ additional arguments regarding Step 2B (App. Br. 15–16) are not found persuasive for reasons given in the Final Action (see page 13, lines 8–22)4. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
    

    
        1 This Examiner’s Answer is in response to and will make reference to Appellants’ Appeal Brief (“Appeal Brief” or “App. Br.,” filed 15 November 2021). The Examiner’s Answer will also make reference to the Final Office Action (“Final Action” or “Final Act.,” mailed 23 April 2021).
        2 “In the event that the final rejection fully addresses the arguments in the appeal brief, the examiner should complete an examiner’s answer with a typical ‘Grounds of Rejection to be Reviewed on Appeal’ section and a simplified ‘Response to Arguments’ section that simply refers to the appropriate portion of the final rejection.” MPEP § 1207.02
        3 “In the event that the final rejection fully addresses the arguments in the appeal brief, the examiner should complete an examiner’s answer with a typical ‘Grounds of Rejection to be Reviewed on Appeal’ section and a simplified ‘Response to Arguments’ section that simply refers to the appropriate portion of the final rejection.” MPEP § 1207.02
        4 “In the event that the final rejection fully addresses the arguments in the appeal brief, the examiner should complete an examiner’s answer with a typical ‘Grounds of Rejection to be Reviewed on Appeal’ section and a simplified ‘Response to Arguments’ section that simply refers to the appropriate portion of the final rejection.” MPEP § 1207.02